 


110 HRES 475 EH: Congratulating the University of Arizona Wildcats for winning the 2007 National Collegiate Athletic Association Division I Softball Championship.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 475 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Congratulating the University of Arizona Wildcats for winning the 2007 National Collegiate Athletic Association Division I Softball Championship. 
 
 
Whereas, on June 6, 2007, the University of Arizona Wildcats defeated the University of Tennessee Lady Volunteers to win the 2007 National Collegiate Athletic Association Division I Women’s College World Series Softball Championship, their eighth such title since 1991; 
Whereas Wildcats pitcher Taryne Mowatt set a College World Series record for most innings pitched, and was named the Most Valuable Player of the qualifying tournament; 
Whereas Wildcats players Kristie Fox, Jenae Leles, and Caitlin Lowe were selected for the all-tournament team; 
Whereas the Wildcats, after beginning the 2007 season with a losing record, completed the season with a 50–14–1 record; and 
Whereas Wildcats coach Mike Candrea has taken the Wildcats to the College World Series 19 times in the last 20 years, winning eight College World Series titles: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Arizona Wildcats on their victory in the National Collegiate Athletic Association 2007 Division I Women’s College World Series Softball Championship; and 
(2)recognizes and commends the efforts of the University of Arizona Wildcats players, coaches, and support staff in achieving their victory. 
 
Lorraine C. Miller,Clerk.
